Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 1 of 15




                 Exhibit 2
       Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 2 of 15




We, the jury in the above entitled action, find the following Special Verdict on the questions

submitted to us:

           Please answer the questions in the order presented. Each member of the jury should

           agree in order to answer the question.



Question No. 1: Did the following Defendants, in combination with their alleged co-conspirators:

(Panasonic Corp., Panasonic Corp. N. America, SANYO Electric Co., SANYO N. America

Corp., KEMET Corp., KEMET Electronics Corp., NEC TOKIN Corp., NEC TOKIN America

Inc., Hitachi Chemical Co., Hitachi AIC Inc., Hitachi Chemical Co. America Ltd., Fujitsu Ltd.,

Nichicon Corp., Nichicon (America) Corp., Rubycon Corp., Rubycon America Inc., TOSHIN

KOGYO Co. Ltd., ROHM Co. Ltd., ROHM Semiconductor U.S.A. LLC, Okaya Electric

Industries Co. Ltd., Okaya Electric America Inc., Nitsuko Electric Corp., Nissei Electric Co.,

Ltd., Soshin Electric Co. Ltd., Soshin Electronics of America Inc., and Shizuki Electric Co. Ltd)

voluntarily or intentionally participate in a conspiracy, agreement or understanding to set, raise,

maintain, or stabilize prices of capacitors? (Check YES or NO with respect to each Defendant.)



           Nippon Chemi-Con Corp.                                    YES____         NO____

           United Chemi-Con Inc.                                     YES____         NO____

           AVX Corp.                                                 YES____         NO____

           ELNA Co. Ltd.                                             YES____         NO____

           ELNA America Inc.                                         YES____         NO____

           MATSUO Electric Co., Ltd.                                 YES____         NO____

           Holy Stone Enterprise Co., Ltd.                           YES____         NO____



                                                 1
       Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 3 of 15




           Milestone Global Technology, Inc.                        YES____        NO____

           Vishay Polytech Co., Ltd.                                YES____        NO____

           Taitsu Corp.                                             YES____        NO____

           Taitsu America Inc.                                      YES____        NO____

           Shinyei Kaisha                                           YES____        NO____

           Shinyei Technology Co., Ltd.                             YES____        NO____

           Shinyei Capacitor Co., Ltd.                              YES____        NO____

           Shinyei Corp. of America                                 YES____        NO____

           If you answered “YES” to any of the above, proceed to Question 2. If you did not

           answer “Yes” with respect to any of the above, do not answer any further questions,

           and have the foreperson sign and date this form.



Question No. 2: Were the Direct Purchaser Plaintiffs harmed as a result of Defendants’

conspiracy, agreement or understanding?

                                                                    YES____        NO____

           If you answered “Yes,” proceed to Question 3. If you answered “No,” stop here, do

           not answer any further questions, and have the foreperson sign and date this form.



Question No. 3: What are the Direct Purchaser Plaintiffs’ damages?

                                            $___________________________________

                                                   (Fill in dollar amount in U.S. Currency).




                                               2
      Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 4 of 15




          Please ensure that you have complied with the instructions in this form and

          answered all questions that these instructions directed you to complete. Then

          please have the foreperson sign and date this form below. After signing the

          form, please notify the Courtroom Deputy that a verdict has been reached.



Date: _________, 2020                      Foreperson of the Jury



                                           ____________________________________




                                              3
       Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 5 of 15




       In answering the following questions and completing this Verdict Form, you are to follow

all instructions given in the Court’s Final Jury Instructions. Your answers to each question must

be unanimous. Some of the questions contain legal terms that are defined and explained in

detail in the Final Jury Instructions. You should refer to and consider the Final Jury Instructions

as you answer the questions in this Verdict Form.

       The following terms have the following meanings:

       •   “AVX” refers to AVX Corp.

       •   “ELNA” refers to ELNA Co. Ltd. and ELNA America Inc.

       •   “Holy Stone Enterprise Co., Ltd.” refers to Holy Stone Enterprise Co., Ltd .

       •    “Matsuo” refers to Matsuo Electric Co., Ltd.

       •   “Milestone Global Technology, Inc.” refers to Milestone Global Technology, Inc.

       •   “NCC” refers to Nippon Chemi-Con Corp.

       •   “Shinyei” refers to Shinyei Kaisha, Shinyei Technology Co., Ltd., Shinyei Capacitor

           Co., Ltd. and Shinyei Corp. of America.

       •   “Taitsu” refers to Taitsu Corp. and Taitsu America, Inc.

       •   “UCC” refers to United Chemi-Con Inc.

       •   “Vishay Polytech Co., Ltd.” refers to Vishay Polytech Co., Ltd.



We, the jury, unanimously find the following Special Verdict on the questions submitted to us:

           Please answer the questions in the order presented. Each member of the jury should

           agree in order to answer the question.




                                                 1
       Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 6 of 15




Question 1: Did Plaintiffs meet their burden to prove the existence of “an overarching scheme

[or conspiracy] to control and set the prices of their aluminum, tantalum and film capacitors sold

to United States purchasers and purchasers worldwide” from January 1, 2002 until December 31,

2013 (as used herein, “the alleged Conspiracy”)?

YES ______ NO ______

           If you answer “YES,” proceed to Question 2. If you answer “NO,” do not answer any

           further questions, and have the foreperson sign and date this form.



Question 2: Did Plaintiffs meet their burden to prove that any of the following Defendants

knowingly participated in the alleged Conspiracy?

       Check YES or NO with respect to each Defendant.

           AVX

                              YES ______              NO ______

           ELNA

                              YES ______              NO ______

           Holy Stone Enterprise Co., Ltd.

                              YES ______              NO ______

           Matsuo

                              YES ______              NO ______

           Milestone Global Technology, Inc.

                              YES ______              NO ______

           NCC

                              YES ______              NO ______



                                                2
       Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 7 of 15




           Shinyei

                               YES ______             NO ______

           Taitsu

                               YES ______             NO ______

           UCC

                               YES ______             NO ______

           Vishay Polytech Co., Ltd.

                               YES ______             NO ______



           If you answer “YES” for one or more Defendants, proceed to Question 3 and answer

           the remaining questions for those Defendants only. If you answer “NO” for all

           Defendants, do not answer any further questions, and have the foreperson sign and

           date this form.



Question 3: Did Plaintiffs meet their burden to prove that any of the following Defendants

intended the alleged Conspiracy to have a direct, substantial, and reasonably foreseeable effect

on aluminum, tantalum, and film capacitors sold in the United States, and that it did in fact have

such a direct, substantial effect?

       Check YES or NO with respect to each Defendant.

           AVX

                               YES ______             NO ______

           ELNA

                               YES ______             NO ______



                                                 3
Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 8 of 15




  Holy Stone Enterprise Co., Ltd.

                    YES ______             NO ______

  Matsuo

                    YES ______             NO ______

  Milestone Global Technology, Inc.

                    YES ______             NO ______

  NCC

                    YES ______             NO ______

  Shinyei

                    YES ______             NO ______

  Taitsu

                    YES ______             NO ______

  UCC

                    YES ______             NO ______

  Vishay Polytech Co., Ltd.

                    YES ______             NO ______



  If you answer “YES” for one or more Defendants, proceed to Question 4 and answer

  the remaining questions for those Defendants only. If you answer “NO” for all

  Defendants, do not answer any further questions, and have the foreperson sign and

  date this form.




                                      4
       Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 9 of 15




Question 4: Did Plaintiffs meet their burden to prove that all or nearly all class members paid

higher prices than they otherwise would have paid for aluminum, tantalum, and film capacitors

in the United States as a result of the alleged Conspiracy?

YES ______ NO ______

           If you answer “YES,” proceed to Question 5. If you answer “NO,” do not answer any

           further questions, and have the foreperson sign and date this form.



Question 5: Did Plaintiffs meet their burden to provide a reasonable, reliable and non-

speculative basis to determine the amount of damages, if any, that were caused to each class

member by the alleged Conspiracy?

YES ______ NO ______

           If you answer “YES,” proceed to Question 6. If you answer “NO,” do not answer any

           further questions, and have the foreperson sign and date this form.



Question 6: What amount of damages, if any, were caused to class members by the alleged

Conspiracy for the time period July 18, 2010 to December 31, 2013?

                                              $___________________________________

                                                     (Fill in dollar amount in U.S. Currency).




                                                 5
      Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 10 of 15




Question 7: If you answer “YES” to Question 2 as to Defendants Holy Stone Enterprise Co.,

Ltd., Milestone Global Technology, Inc., and/or Vishay Polytech Co., Ltd., did Plaintiffs meet

their burden to prove that any of these entities joined the alleged Conspiracy, on or around April

2010, with full knowledge of what had occurred before and with an intent to pursue the same

unlawful objective?

           Holy Stone Enterprise Co., Ltd.

                                       YES ______               NO ______

           Milestone Global Technology, Inc.

                                       YES ______               NO ______

           Vishay Polytech Co., Ltd.

                                       YES ______               NO ______



           If you answer “YES” as to any of these entities proceed to Question 8. If you answer

           “NO” as to all of these entities, do not answer any further questions, and have the

           foreperson sign and date this form.



Question 8: If you answer “YES” to Question 2 as to Defendants Holy Stone Enterprise Co.,

Ltd., Milestone Global Technology, Inc. and/or Vishay Polytech Co, Ltd., what amount of

damages, if any, were caused to class members by the alleged Conspiracy between April 1, 2010

and July 18, 2010?

                                             $___________________________________

                                                     (Fill in dollar amount in U.S. Currency).



                                                 6
      Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 11 of 15




          Please ensure that you have complied with the instructions in this form and

          answered all questions that these instructions directed you to complete. Then

          please have the foreperson sign and date this form below. After signing the

          form, please notify the Courtroom Deputy that a verdict has been reached.



Date: _________, 2020                      Foreperson of the Jury



                                           ____________________________________




                                              7
       Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 12 of 15




DPPs’ Argument re Proposed Verdict Forms

       DPPs’ form directly poses to the jury “questions […] reasonably capable of an

interpretation that would allow the jury to address all factual issues essential to judgment.” Jules

Jordan Video, Inc. v. 144942 Canada Inc., 617 F.3d 1146, 1160 (9th Cir. 2010). As to liability,

the form asks if each defendant joined a conspiracy and if the DPPs were injured as a result of

that conspiracy. United States v. Socony Vacuum Oil, 310 U.S. 150, 224-26 n.59 (1940);

Copperweld Corp v. Indep. Tube Corp., 467 U.S. 752, 760 (1984); American Ad Mgmt. v. GTE

Corp., 92 F.3d 781 788 (9th Cir. 1996). These questions address essential factual disputes that

the jury must decide. See Disputed Instr. No. 21 Re Overview of Antitrust Claims Offered by

DPPs. If the jury answers “yes” to these questions, the jury will then “determine the amount of

damages” for the DPPs. Stipulated Instr. No. 39 Re Damages—Introduction and Purpose.

       In contrast, Defendants’ proposed form contains extraneous questions that are confusing,

invite error, and misstate the applicable legal standard. Defendants’ Questions 1 and 2

unnecessarily split the questions of conspiracy and participation therein. It is evident—from the 8

guilty pleas and ACPERA application—that a conspiracy exists. The jury should, in its findings,

determine who joined that conspiracy.

       Defendants’ Question 1 contains further errors. It asks whether DPPs have proven a

“single overarching conspiracy” when DPPs only need to prove a conspiracy as the Sherman Act

requires. 15 U.S.C. § 1. This misstates the law regarding proof of conspiracy. The question

misidentifies the conduct and products at issue. See DPPs’ Argument re Disputed Instr. No. 21

(Overview of the Antitrust Claims); DPPs’ Argument re Disputed Instr. No. 4 (Identification of

the Parties and Claims and Defenses). Question 1 also improperly suggests the jury can only find

for DPPs if the conspiracy lasted the entire period from January 1, 2002 to December 31, 2013.

The jury can still find for DPPs if the conspiracy was more limited.

       Defendants’ Question 3 is a wholly unnecessary question concerning import commerce

effects. This is a legal issue already determined by the Court—the class here encompasses only
capacitors billed to or shipped to the United States. See Dkt. 2282. The Court itself has
       Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 13 of 15




determined that capacitors billed to or shipped to the United States are within the import

exception of the FTAIA and therefore the statute’s requirement that the Sherman Act’s language

regarding trade or commerce “among the several State, or with foreign nations” is conclusively

determined. The Court did not need to determine whether additional sales could satisfy the

domestic effects exception for that reason. Dkt. 1302 at 8; see also DPPs’ Argument re Disputed

Instr. No. 29B (Import Commerce—Intent; Substantial Effect). As this case only involves import

commerce, it would be legal error to ask the jury whether the FTAIA’s “direct and substantial

effects test” was met. Moreover, the question needlessly repeats the litany of each defendant.

       Defendants’ Question 4 repeats Question 1’s error by incorrectly describing the product

at issue. It further improperly asks the jury to make findings concerning “all or nearly all” class

members. See DPPs’ Argument re Disputed Instr. No. 35 (Causation and Injury).

       Defendants’ Questions 5 and 6 unnecessarily divide the jury’s findings concerning

damages into two parts—there is no need for the jury to make a separate finding on whether the

damages were proven on a “reasonable, reliable, and non-speculative basis.” The Court is

instructing the jury on point and it is presumed to follow the Court’s instructions and this

language will likely confuse the jury as to that instruction. The question also overemphasizes

DPPs’ burden, as settled law holds that damages do not need to be proven with precision—a fact

the Questions omit. See DPPs Argument re Disputed Instruction No. 40 (Basis for Calculating
Damages). Further, Question 5 goes too far—damages do not need to be proven to “each class

member.” See DPPs’ Argument re Disputed Instruction No. 35 (Causation and Injury).

       Question 6 improperly suggests DPPs can only recover for the period between July 18,

2010 to December 31, 2013. As DPPs have briefed and will prove at trial, exceptions to the

statute of limitations apply. Once the jury makes that determination, can award damages for

DPPs’ injuries predating July 18, 2010. See DPPs Argument re Disputed Instr. No. 37A

(Discovery Rule and Continuing Violations); DPPs Argument re Disputed Instr. No. 38

(Fraudulent Concealment). If the jury finds DPPs have not proved an exception, it can adjust
damages accordingly. But the verdict form should not imply it is an all or nothing proposition.
       Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 14 of 15




                                 DPP’s Proposed Verdict Form

       Plaintiffs’ Proposed verdict form is prejudicial, confusing, and misleading under the law.

       Question No. 1: Plaintiffs’ list of the settled Defendants is unnecessary and prejudicial,

as jurors will only decide the liability of the remaining Defendants, and jurors may mistakenly

assume that settling Defendants admit liability. Plaintiffs also improperly group together certain

Defendants that are separate corporate entities, seeking to avoid their burden to prove that each

separate entity joined the conspiracy. And Plaintiffs drastically alter their description of the

alleged conspiracy. Plaintiffs’ Third Amended Complaint alleges that Defendants “conspired by

directly and indirectly communicating with each other to implement and effectuate an

overarching scheme to control and set the prices of their aluminum, tantalum and film

capacitors sold to United States purchasers and purchasers worldwide” from January 1, 2002, to

December 31, 2013. Now, Plaintiffs abandon that description and instead present the jury with

the vague notion that Defendants “voluntarily or intentionally participate[d] in a conspiracy,

agreement or understanding to set, raise, maintain, or stabilize prices of capacitors.”

       Plaintiffs’ radically different description of the conspiracy appears calculated to relieve

them of their burden to prove the antitrust conspiracy they have alleged. First, it misrepresents

the elements of their claims, such as omitting the requirement that Defendants knowingly

participated in the alleged conspiracy. See Kendall v. Visa U.S.A. Inc., 04-cv-04276-JSW, 2005

WL 2216941, at *2 (N.D. Cal. July 25, 2005). Second, it omits a time period, implicitly

relieving Plaintiffs of the burden to prove “an overarching scheme” that purportedly persisted

from January 1, 2002 to December 31, 2013, which underlies their damages claim. Third, it

omits reference to the “United States,” misleading the jury into believing that a conspiracy

wholly disconnected from the United States somehow violates the Sherman Act. Finally, it

                                                  1
       Case 3:14-cv-03264-JD Document 2527-2 Filed 01/22/20 Page 15 of 15




omits reference to the three specific types of capacitors that define the scope of Plaintiffs’ class.

Plaintiffs would mislead the jury into believing that they need only find some sort of conspiracy

to fix any price of any type of capacitor at any time anywhere in the world. This is not their

case, nor is it the law.

        Question Nos. 2 and 3: Plaintiffs similarly seek to shirk their burden to prove class-

wide injury and damages. Plaintiffs generic questions contain no factual connection to this

specific case whatsoever, much less address their burden to (i) prove that all or nearly all class

members paid higher prices for aluminum, tantalum, and film capacitors in the United States

than they otherwise would have absent the alleged conspiracy, and (ii) prove such damages

through reliable, non-speculative evidence. See Wolfe v. Nat’l Lead Co., 225 F.2d 427, 432–33

(9th Cir. 1955) (finding “no proof that appellants sustained any injury as a result of appellees’

conduct or alleged conduct” because “there [was] no evidence that prices were fixed at a higher

level than would have been the competitive price, in the absence of price fixing, and that they

were damaged by paying the higher prices”); Jarvis v. K2 Inc., 486 F.3d 526, 534 (9th Cir. 2007)

(noting that “excessively speculative claims of damages are to be rejected”).

        Defendants’ Proposed Verdict Form: Defendants’ Proposed Verdict Form, on the

other hand, properly incorporates the elements Plaintiffs have the burden to establish under the

Sherman Act and the FTAIA––for the relevant time period, as to the three relevant products, and

as to each correctly defined Defendant––and ensures the jury reaches the necessary findings

before rendering a decision on class-wide impact and damages. In addition, Defendants’ version

poses an appropriate question regarding the applicable statute of limitations and a fact question

regarding the Holy Stone Defendants, both of which the jury must answer if there is a liability

finding.

                                                  2
